DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/02/2021 and 01/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments, see remarks on page 7, filed 01/20/2022, with respect to claim 9 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 9 has been withdrawn. 

Applicant's arguments, see remarks on pages 8-9, with respect to claims filed 01/20/2022 have been fully considered but they are not persuasive. Applicant argues that Fehrenbach does not expressly or inherently describe the recited limitations of the instant application. The examiner respectfully disagrees. 
As to claim 1, Applicant argues that Fehrenbah does not disclose or otherwise suggest the claimed features of “an adhesive surface including an adhesive material, which is configured for attaching the radar sensor to the container wall of the container, the adhesive 
In regards to the limitation, “wherein the sensor is further configured to emit and to receive the radar signal through the housing region”, Fehrenbach discloses in paragraph 0009, “This exemplary embodiment of a radar filling level measuring device according to the present invention further comprises a housing completely enclosing both the electronics unit and the antenna unit.” Therefore, as the housing region “completely” encloses the electronics unit and antenna unit, the radar sensor would need to emit and receive the signals through the housing region. This is an obvious feature of Fehrenbach as Fehrenbach specifically discloses in 

In response to applicant's arguments, see remarks on pages 9-10, Examiner respectfully disagrees that references Janitch, Thompson, Endress and Merker are nonanalogous art, as it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, in regards to claims 6,7,8,11,12 and 13, these claims include limitations which are obvious solutions utilized by prior arts made of record to create a more optimized sensor. Claims 6 and 8 relate to the characteristics of the adhesive material in attaching the sensor to a vessel wall. Janitch is a radar sensor device that is attached to a vessel and discloses the features that the adhesive 
Thompson is also analogous art as it discloses a sensor device to detect fluids where the sensor is situated in a housing that is attached to a base plate. Thompson discloses that the adhesive material to attached the sensor to the housing is made of an acrylate material by which Thompson is addressing the problem of ensure that the adhesive material is waterproof and strong against atmospheric conditions. These features mentioned above are not features which are non-obvious and other similar sensor devices have employed these features to address the known problems as described above. 
Endress is also analogous arts as it is again a radar measuring device and solves the problem of ensure that the device is cable-free to be operated wirelessly. In doing so Endress is solving the problem of ensuring that the radar sensor is transportable. It is known in the art that radar sensors can operate wirelessly and there is a big motivation to make these sensors wireless so that the sensors can be easily moved from place to place and used in multiple areas. 
Lastly, in regards to claim 12 and 13, Merker discloses features of a communication device stored in the housing of a radar sensor that can transmit information about the radar fill level to an outside source and that power supply of the radar sensor is stored in the housing 

Therefore, the examiner respectfully disagrees to the argument made by the applicant on page 10 that these features in combination do not lead to the conclusion of obviousness. A person of ordinary skill in the art prior to the effective filing date of the inventio would have reasonably predicted these claimed features of the invention based on the prior arts disclosed in the rejection as well as other prior arts known in the art and would have expected such limitations to ensure a more efficient radar fill level system. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-5, 9-10 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FEHRENBACH (US 20050225480 A1).
Regarding claim 1, FEHRENBACH discloses, 
A radar sensor for measuring a fill level and/or a point level of a product in a container, the radar sensor comprising:  5a sensor (Fig. 1-5, elements 6a, 6b – “antenna unit”) configured to emit and to receive a radar signal (Paragraph 0004, “In short, the present device works as follows: signals (short microwave pulses or frequency modulated microwave signals) are generated in an electronics unit and transmitted via an antenna unit in the direction of the surface of the filling matter to be measured. These signals are reflected on the filling matter surface and received by the antenna unit. The filling level can be determined using the delay of the signals.”): 
evaluation circuitry (Fig. 1-5, element 4 – “electronics unit”) configured to determine, based on the radar signal, a measurement signal correlating with the fill level and/or the point level (Paragraph 0009, “The electronics unit is for generating transmitting signals and for processing and, as the case may be, for evaluating receiving signal reflected from the filling matter surface of the filling matter”):
a housing (Fig. 1-5, elements 2, 3, 16 – “housing” elements) having at least one housing region (Fig. 1-5, element 2 – “housing pot”), which is configured to be arranged opposite a container wall of the container for 10measuring the fill level and/or the point level (Paragraph 0015, “The radar filling level measuring device is for example provided with suitable attachment means on the side opposite from the radiating direction.”), and such that the radar signal can be (Paragraph 0038, “The radar filling level measuring device 1, consisting of a housing pot 2 and a housing cover 3, is of plastics material, preferably PP or PTFE.”; Fig 1 shows radar signal being transmitted through housing elements 3 and 2 as PTFE material is radar transparent):
an adhesive surface (Paragraph 0041, “consists in gluing the housing cover 3 to the vessel top wall 7”; Fig. 1 , area between elements 3 and 7) including an adhesive material (Paragraph 0041, glue material), which is configured for attaching the radar sensor to the container wall of the container, the adhesive surface 15being disposed on an outside of the housing at least along a portion of an outer circumference of the housing region (Paragraph 0041, “A different, very advantageous and easily manageable attachment approach of the filling level measuring device 1 to the vessel top wall 7, consists in gluing the housing cover 3 to the vessel top wall 7.”):
and a sealing surface (Paragraph 0041, “consists in gluing the housing cover 3 to the vessel top wall 7”; Fig. 1 , area between elements 3 and 7)  including a sealing material (Paragraph 0041, glue material), the sealing surface being configured to at least partially seal the housing region when the radar sensor is attached to the container wall, wherein the sealing surface is disposed on the outside 20of the housing at least along a portion of the outer circumference of the housing region (Paragraph 0041, “A different, very advantageous and easily manageable attachment approach of the filling level measuring device 1 to the vessel top wall 7, consists in gluing the housing cover 3 to the vessel top wall 7.”).
wherein the sensor (Fig. 1-5, element 6a, 6b – “antenna unit”)  is further configured to emit and/or to receive the radar signal through the housing region (Paragraph 0038, “The radar filling level measuring device 1, consisting of a housing pot 2 and a housing cover 3, is of plastics material, preferably PP or PTFE.”; Fig 1 shows radar signal can transmit through housing elements 3 and 2 as PTFE material is radar transparent).

Regarding claim 2, FEHRENBACH discloses, 
The radar sensor according to claim 1, wherein the adhesive surface (Paragraph 0041, “consists in gluing the housing cover 3 to the vessel top wall 7”; Fig. 1 , area between elements 3 and 7) and or the sealing surface completely encloses 25the housing region along the outer circumference of the housing region (Paragraph 0017, “ the radar filling level measuring device is attached in its entirety at the vessel cover by means of the attachment means.”)

Regarding claim 3, FEHRENBACH discloses, 
The radar sensor according to claim 1, wherein the adhesive surface extends at least partially around the sealing surface (Paragraph 0017, “the radar filling level measuring device is attached in its entirety at the vessel cover by means of the attachment means.”).

Regarding claim 4, FEHRENBACH discloses, 
The radar sensor according to claim 1, wherein the sealing surface is planar (Fig. 1, element 2 – “The housing pot 2 has a flat cylindrical form”; Fig. 1, area between elements 3 and 7 is planar), and/or wherein the sealing surface at least partially covers the housing region in a planar manner.

Regarding claim 5, FEHRENBACH discloses 

The radar sensor according to claim 1, wherein the sealing material (Paragraph 0041, glue material) of the sealing surface is provided by the adhesive material (Paragraph 0041, glue material) of the adhesive surface (Paragraph 0041, “consists in gluing the housing cover 3 to the vessel top wall 7”; Fig. 1, area between elements 3 and 7), and/or wherein the adhesive surface and the sealing surface are integrally formed.

Regarding claim 9, FEHRENBACH discloses 
The radar sensor according to claim 1, wherein the housing completely encloses the sensor and the evaluation circuitry (Paragraph 0013, “A radar filling level measuring device of the present invention may therefore afford the advantage that both the antenna unit and the electronics unit are arranged in the single interior space created by the housing and are sealingly surrounded by the housing”).

Regarding claim 10, FEHRENBACH discloses 
The radar sensor according to claim 1, wherein the housing is completely closed, and/or wherein the housing encloses the sensor and the evaluation circuitry hermetically (Paragraph 0013, “A radar filling level measuring device of the present invention may therefore afford the advantage that both the antenna unit and the electronics unit are arranged in the single interior space created by the housing and are sealingly surrounded by the housing”).

Regarding claim 14, FEHRENBACH discloses 
The radar sensor according to claim 1, further comprising:  15a detachment structure (Paragraph 0021 – “screw thread”) disposed on the housing (Paragraph 0021 – “on its outer circumference”)  and configured to detach the radar sensor from the container wall in a non-destructive manner (Paragraph 0021, “Moreover, the radar filling level measuring device may also be provided with a screw thread on its outer circumference so that the radar filling level measuring device may be screwed into a corresponding counter thread in a vessel.”)

Regarding claim 15, FEHRENBACH discloses 
A sensor array (Fig. 1 – Fig. 5 display sensor arrays), comprising: a radar sensor (Fig. 1, element 1) according to claim 1; and 20a container (Fig. 1 – Fig. 5, element 7 – “vessel”) including a container wall (Paragraph 0019, “vessel wall”), the radar sensor being disposed with the adhesive surface on an outside of the container wall (Paragraph 0019, “Apart from the possibility of mounting by means of dowels, the radar filling level measuring device may of course also be attached on the vessel wall using any other suitable means, such as adhesives.”) so that the housing region of the radar sensor is disposed opposite the container wall (Paragraph 0015, “ The radar filling level measuring device is for example provided with suitable attachment means on the side opposite from the radiating direction.”), and the sealing surface (Fig. 1 , area between elements 3 and 7) of the radar sensor being at least partially disposed 25between the housing of the radar sensor and the container wall (Fig 1, element 3 is disposed between housing 2 and container wall of 7).

Regarding claim 16, FEHRENBACH discloses 
(Fig. 1, area between elements 3 and 7) of the radar sensor is at least partially disposed between a portion of the housing region and the container wall (Fig 1, element 3 is disposed between housing 2 and container wall of 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over FEHRENBACH (US 20050225480 A1) in view of Janitch (US 20180212316 A1) .
Regarding claim 6, FEHRENBACH discloses, 

FEHRENBACH fails to disclose wherein the adhesive material is a different material than the sealing material. Janitch is considered analogous art as it discloses a radar measurement instrument dispensed in a housing which is secured to a process vessel. 
Janitch discloses,
wherein the adhesive material is a different material than the sealing material (Paragraph 0039, “The seal 58 may comprise a quartz seal brazed to the through opening 52 or a PTFE seal secured by an adhesive and sealed with O rings, as necessary or desired.”).
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify FEHRENBACH to use a combination of an adhesive material with a different sealing material to secure a sensor onto a container. The combination of using an adhesive material with a different sealing material would implement a strong and secured attachment between the sensor housing and container. This combination would yield a more efficient device which is protected against atmospheric conditions. 

Regarding claim 8, FEHRENBACH discloses, 

The radar sensor according to claim 1, further FEHRENBACH discloses using an adhesive material to attach and seal the radar sensor housing to a container wall. However, FEHRENBACH fails to disclose wherein the adhesive material and/or the sealing material has a relative 20permittivity of 1.5 to 3. Janitch is considered analogous art as it discloses a radar measurement instrument dispensed in a housing which is secured to a process vessel.
Janitch discloses,
	wherein the adhesive material and/or the sealing material has a relative 20permittivity of 1.5 to 3 (Paragraph 0039, “The seal 58 may comprise a quartz seal brazed to the through opening 52 or a PTFE seal secured by an adhesive and sealed with O rings, as necessary or desired.”; Note: the permittivity of PTFE falls within the range of 1.5 to 3).
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify FEHRENBACH to use an adhesive and/or sealing material with a relative permittivity of 1.5 to 3. The use of an adhesive and/or sealing material with a relative permittivity of 1.5 to 3 (such as PTFE seal) is known in the art as a good radar-transparent material to lessen the effects of the seal on the radiating signals of the radar sensor.  PTFE has a known permittivity which falls within the range of 1.5 to 3. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify FEHRENBACH to use an adhesive material and/or sealing material having a relative permittivity of 1.5 to 3 to attach a radar sensor to a container wall. This combination would allow for a secure hold of the sensor to a container wall while using a radar transparent material (such as PTFE) to yield a more efficient radar sensor with accurate radar detection. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over FEHRENBACH (US 20050225480 A1) in view of THOMPSON (US 20040055376 A1).
Regarding claim 7, FEHRENBACH discloses 
The radar sensor according to claim 1, further FEHRENBACH discloses using an adhesive material to attach and seal the radar sensor housing to a container wall. However, FEHRENBACH fails to disclose wherein the adhesive surface and/or the sealing surface at least partially comprise an acrylate adhesive. THOMPSON is considered analogous art as it discloses a device for detecting flowing fluid wherein the device includes a housing that is attached via an adhesive to a base plate. 
THOMPSON discloses, 
15	wherein the adhesive surface and/or the sealing surface at least partially comprise an acrylate adhesive (Paragraph 0026, “the adhesive material 18 is preferably a urethane acrylate”).
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify FEHRENBACH to use an adhesive material and/or sealing material which at least partially comprises an acrylate adhesive. Acrylate adhesives are known to be strong adhesive materials and also waterproof. Using an adhesive material and/or sealing material comprised of an acrylate adhesive to attach a radar sensor to a container wall would produce a strong radar sensor attachment to the container wall while maintaining a waterproof barrier to protect the sensor from atmospheric conditions. This combination would yield a more secure and protected radar sensor device. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over FEHRENBACH (US 20050225480 A1) in view of ENDRESS (EP 2260273 B1) [paragraphs cited refer to provided English translation] .
Regarding claim 11, FEHRENBACH discloses 
FEHRENBACH fails to disclose wherein the radar sensor is completely cable-free to an outside thereof, and/or wherein the housing does not include a cable feedthrough. ENDRESS is considered analogous art as it discloses a method for determining and/or monitoring the fill level of a medium in a container by the means of a measuring device. 
ENDRESS (EP 2260273 B1) discloses, 
wherein the radar sensor is completely cable-free to an outside thereof, and/or wherein the housing does not include a cable feedthrough (Paragraph 0031, “the radar measuring device 1 is operated wirelessly and is supplied with the energy required for the measuring operation via an energy source, for example a battery 11, which is implemented or adapted in or to the measuring transducer 6”).
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify FEHRENBACH to house a radar sensor in a housing which is operated wirelessly and has no cable feedthrough. Radar sensors are many times used near explosive substances where using a cable feedthrough can cause an explosion. Furthermore, radar sensors which have no cable feedthrough can operate wirelessly and are easily movable from one location to another. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to house a radar sensor within an enclosed housing wherein the housing does not include a cable feedthrough.  This would yield a more efficient radar sensor device.  

Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over FEHRENBACH (US 20050225480 A1) in view of Merker (US 10180343 B2).
Regarding claim 12, FEHRENBACH discloses 
The radar sensor according to claim 1. However, FEHRENBACH fails to explicitly disclose a communication circuitry, which is disposed in the housing and is configured to transmit the measurement signal and/or a measured value correlating with the measurement signal through the housing to a receiver. Merker is considered analogous art as it discloses a filling level measuring device which measures the filling level in a container through a wall by means of ultrasound. 
Merker discloses, 

a communication circuitry (Column 11, line 63 , “The controller 20 has a communication interface 36 assigned to it, via which the results of the filling level measurements is made available to a user”), which is disposed in the housing (Fig. 1, elements 20 and 36 are disposed within the housing ) and is configured to transmit the measurement signal and/or a measured value correlating with the measurement signal (Column 11, line 66, “In the exemplary embodiment shown, the communication interface 36 is a wireless communication interface which operates on the Bluetooth standard and via which it is possible to send the measurement result to a receiver 38 (see FIG.1).”) through the housing to a receiver (Fig. 1, elements 20 and 36 are disposed within the housing and communication is done through the housing to element 38, the receiver). 
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify FEHRENBACH to use a communication circuitry disposed within the housing of a radar sensor to transmit the measurement signal and/or a measured value correlating with the measurement signal through the housing to a receiver. Wireless communication from a radar sensor device allows for the radar sensors to be more easily movable from one location to another. Merker discloses, “In this way, the effort for a wiring of the filling level measuring device is dispensed with” (Column 2, line 12).  In addition, Merker discloses that wireless communication, such as the use of the Bluetooth standard “allows the measured filling level values to be transmitted over a distance that is fully sufficient for many applications, at a low energy consumption” (Column 2, line 16). Therefore, it would have been obvious to someone in the art prior to the effective filling date of the invention to use a communication circuitry dispensed within a radar housing which communicates wirelessly through a housing to an outside receiver.  This would yield a radar sensor with a preferred and efficient communications element. 

Regarding claim 13, FEHRENBACH discloses 	
The radar sensor according to claim 1. However, FEHRENBACH fails to explicitly disclose a power supply, which is disposed in the housing and is configured to supply the sensor and the evaluation circuitry with electric energy. Merker is considered analogous art as it discloses a filling level measuring device which measures the filling level in a container through a wall by means of ultrasound. 
Merker discloses, 
a power supply (Fig. 2, element 22 – “two replaceable batteries”), which is disposed in the housing (Fig. 2, element 22 is disposed within the housing) and is configured to supply the (Column 2, lines 30-33 “an energy source is integrated in the filling level measuring device. This makes the filling level measuring device completely self-contained. The energy source can contain two batteries.”).
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify FEHRENBACH to house a power supply source within a radar sensor housing to supply the sensor and evaluation circuit with electrical energy without the need for a wired outside power source. Radar sensors are many times used near explosive substances where using a wired outside power source can cause an explosion. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to house a power supply source within a housing containing the radar sensor to avoid the need for a wired power source to the housing and its elements from the outside. This would yield a safe and reliable radar sensor device. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Viktor (WO 2017174135 A1) teaches the use of a radar antenna device arranged in a housing provided with a radar transparent protective plate. This plate protects the antenna assembly from the furnace atmosphere present in a furnace chamber while also allowing the radar antenna device to emit radar radiation through the housing protective plate. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648